Title: To George Washington from John Blair, 24 May 1758
From: Blair, John
To: Washington, George



Sir
Williamsburg May 24th 1758

The distresses in Bedford and Halifax had occasioned my Calling a full Council to meet on the 19th Instt which obliged Col: Maury to a long attendance here, in which time Jenkins brot me yours of May 10th with the Opinion of your Council of Officers on your Necessity of imploying the £400—sent you for Contingencies in the recruiting Service; and the utter insufficiency of that, to discharge your Engagements. Being under Difficultys about it, I kept him several days ’till the Council; who did not apprehend you was warranted to give more than £5 bounty Money, for the Recruits of your Regiment; and yet I can not see how it could at this time be expected, while we were giving Ten pounds for the other. Be that as it will, we determined to send you a Supply of Money; and I sent presently to the Treasury for £1000 for you. But to my great surprise Mr Cock [(]whom I expected to deliver it out) was gone out of Town. As I had kept Jenkins ’till then, it vexed me heartily to find a further delay. I first endeavoured to get it from the Gentn Signers here, but the Attorney was gone too, who should have signed Mr Nicholas’s Book. I then thought to send express to the Speaker, and writ for an Order to some Gentn here but hearing that Mr Cock had the Key with him I sent an Express to him at Colo. William Randolphs, and got him to Town last Night, and at last got the money this Morning, as I thought it vain to send him up without it, during this delay, I received a Letter from Govr Sharp, acquainting me that his Assembly had broke up

without so much as paying the arrears of their Men from the 8th of Octo. Last. He purposes, if we are in want, to offer some of his, on terms of your paying their Arrears, which he thinks will be less than our Bounty. But I perceive he has some view of getting the General to take them; and I imagine we are near full. Jenkins has brot me two lusty able Sailors, that are willing to enlist for this Campaign, so I send them to you by him, as he was earnest to carry up two such fine fellows. Last Saturday brot me an Accot of a large party of Indians who in passing thro’ Bedford spread themselves in smaller Companys many Miles wide and Robb’d every Plantation they came at. This provoked the Inhabitants to a great degree; Col: Talbot sent out Militia to protect them, who came up with a Party of them and seeing some of their Horses demanded restitution; but the Indians answered they must fight for them, and fired upon them, and killed one Man; whereupon they fired upon the Indians and killed some of them. But to save my writing I send you the accounts I received, having ordered a strict enquiry to be made above, by Col: Read, Colo. Talbott and Col. Maury, which when transmitted to me I purpose to send by express to Govr Lyttleton to beg his Assistance, to prevent the disaffection of the Nation and the ill consequences that might ensue on a misrepresentation. I writ some accot of this by Lieutt Waller who I hope will be up this day, and I desired Colo. Mercer to communicate it to Sir John St Clair and you and to Mr Gist. You may assure them if our Men were the aggressors they will be Severely punished and if the Indians were Guilty of what is charged upon them the Wise great Men our good Friends will not blame what was done, but think they brought it upon themselves by their own folly. I am Sir Your very humbl. Servt

John Blair.


P.S. I have been obliged this day to change the Militia I had ordered to garrison in Augusta, and to order 50 from Goochland and 50 from Hanover for that Service, which will unavoidably retard Majr Lewis in joining you at Winchester which I am sorry for[.] One of the Men I send by Jenkins whose name is Hugh Glass, says he was Armourer in the Spy Privateer of Liverpool, and Gunners Mate in the Monmouth Captn Twentyman a Letter of Marque now here. He hopes as he is an able man 5 ft

10 In. and used to business, some little post above the common level (if not rather in his former imployment[)] may be bestowed upon him.

